                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,
        v.
                                                   Case No. 21-CR-03067-01-S-BW
 DAVID PANBEHCHI,

                                Defendant.

                           MOTION TO UNSEAL INDICTMENT

      The United States of America, by Teresa A. Moore, Acting United States Attorney,

and the undersigned Assistant United States Attorney, both for the Western District of

Missouri, hereby moves the Court to unseal the Indictment in the above referenced matter,

for the following reasons:

      1. The defendant was indicted by a federal grand jury on May 19, 2021.

      2. The Indictment was originally sealed because Panbehchi was not in custody and

             the sealing of said Indictment could assist in facilitating his arrest by case agents.

      3. The Government would request that the Indictment be unsealed as Panbehchi

             was picked up in Atlanta, Georgia.




         Case 6:21-cr-03067-BCW Document 7 Filed 06/03/21 Page 1 of 2
      WHEREFORE, the Government respectfully requests an Order from this Honorable

Court to unseal the Indictment in the above-numbered case.


                                               Respectfully submitted,

                                               TERESA A. MOORE
                                               Acting United States Attorney

                                        By      /s/ Randall D. Eggert
                                               Randall D. Eggert
                                               Mo. Bar # 39404
                                               Assistant United States Attorney
                                               901 St. Louis Street, Suite 500
                                               Springfield, Missouri 65806-2511




         Case 6:21-cr-03067-BCW Document 7 Filed 06/03/21 Page 2 of 2
